Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing VARIABLE ACCUMULATION DESIGN SM A SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select * Life Variable Account The Policy Fund Managers · Is issued by ReliaStar Life Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · Alliance Bernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and the · Directed Services LLC loan account. · Evergreen Investment Management · Has no guaranteed minimum value under the variable account. The value Company, LLC varies with the value of the subaccounts you select. · Fidelity Management & Research Co. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Ibbotson Associates · Is subject to specified fees and charges, including possible surrender charges. · ING Clarion Real Estate Securities L.P. Death Benefit Proceeds · ING Investment Management Advisors, · Are paid if your policy is in force when the surviving joint insured person B.V. dies. · ING Investment Management Co. · Are calculated under your choice of options until age 100 of the younger of · J.P. Morgan Investment Management Inc. the joint insured persons: · Julius Baer Investment Management, LLC Option 1  the base death benefit is the greater of the amount of insurance · Legg Mason Capital Management, Inc. coverage you have selected or your policy value multiplied by the · Lehman Brothers Asset Management LLC appropriate factor described in Appendix A; · Marsico Capital Management, LLC Option 2  the base death benefit is the greater of the amount of insurance · Massachusetts Financial Services coverage you have selected plus the policy value or your policy value Company multiplied by the appropriate factor described in Appendix A; or · Morgan Stanley Investment Management, Option 3  the base death benefit is the greater of the amount of insurance Inc. (d/b/a Van Kampen) coverage you have selected plus premiums paid minus withdrawals taken · Neuberger Berman, LLC or your policy value multiplied by the appropriate factor described in · Neuberger Berman Management Inc. Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management Company outstanding policy loans, accrued loan interest and unpaid fees and charges. LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management · We pay compensation to broker/dealers whose registered representatives sell (Americas) Inc. the policy. See Distribution of the Policy, page 73, for further information · Wells Capital Management, Inc. about the amount of compensation we may pay. This prospectus describes what you should know before purchasing the Variable Accumulation Design SM survivorship variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policy's Features and Benefits 3 TAX CONSIDERATIONS 58 Factors You Should Consider Before Tax Status of the Company 58 Purchasing a Policy 6 Tax Status of the Policy 59 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 60 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 60 ReliaStar Life Insurance Company 14 Other Tax Matters 62 The Investment Options 16 ADDITIONAL INFORMATION 66 DETAILED INFORMATION ABOUT General Policy Provisions 66 THE POLICY 20 Distribution of the Policy 73 Underwriting 21 Legal Proceedings 76 Purchasing a Policy 21 Financial Statements 77 Fees and Charges 25 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Additional Insurance Benefits 38 APPENDIX C B-1 Policy Value 44 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 47 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Value 44 Fixed Account 4 Preferred Loans 47 Fixed Account Value 44 Segment or Coverage Segment 32 Loan Account 46 Surrender Value 56 Loan Account Value 46 Valuation Date 45 Monthly Processing Date 27 Variable Account 4 Net Premium 3 Variable Account Value 45 Policy Date 21 ReliaStar, we, us, our and the company refer to ReliaStar Life Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the surviving joint insured person's lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5011 Minot, North Dakota 58702-5011 1-877-886-5050 www.ingservicecenter.com Variable Accumulation Design SM 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy's Features and Benefits Premium · You choose when to pay and how much to pay; but you cannot pay additional premiums Payments after age 100 of the younger of the joint insured persons and we may refuse to accept any premium less than $25. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay See Premium sufficient premiums may cause your policy to lapse without value. Payments, page 22. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look · The free look period is generally ten days from your receipt of the policy, although certain Period, page 24. states may allow more than ten days. The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated to the subaccount that invests in the ING Liquid Assets Portfolio. See Allocation of Net Premium, page 23. · Generally, there are two types of free look refunds: Some states require a return of all premium we have received; and Other states require a return of all premium we have received plus any earnings or less any losses attributable to the amount allocated to the money market subaccount. Temporary · If you apply and qualify, we may issue temporary insurance equal to the amount of Insurance insurance for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage you have with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 24. Death Benefits · Death benefits are paid if your policy is in force when the surviving joint insured person dies. See Death Benefits , · Until age 100 of the younger of the joint insured persons, the amount of the death benefit page 32. will depend on which death benefit option is in effect when the surviving joint insured person dies. · You may choose between one of three death benefit options: Option 1  the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; Option 2  the base death benefit is the greater of the amount of insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor described in Appendix A; or Option 3  the base death benefit is the greater of the amount of insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor described in Appendix A. · After age 100 of the younger of the joint insured persons, the base death benefit under all options will be the policy value. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding policy loans and accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Variable Accumulation Design SM 3 Death Benefit · Generally, your policy will not lapse as long as your policy value minus any surrender Guarantees charge, loan amount and unpaid fees and charges (the surrender value) is enough to cover the periodic fees and charges, when due. See Death Benefit · However, the policy has three death benefit guarantees which provide that the policy will Guarantees, not lapse even if the surrender value is not enough to pay the periodic fees and charges, page 36. when due: The Basic Death Benefit Guarantee is standard on every policy. The length of the guarantee period is specified in your policy and is uniquely determined on a policy-by- policy basis and depends on the issue ages and risk classes of the joint insured persons, the death benefit option and any optional rider benefits. Under this guarantee your policy will not lapse provided your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to the sum of minimum premium payments to the next monthly processing date. There is no charge for this guarantee; The Supplemental Death Benefit Guarantee is standard on every policy. Under this guarantee your policy will not lapse during the Supplemental Death Benefit Guarantee period if on each monthly processing date since the policy date your cumulative premium payments, minus any partial withdrawals or loans, are at least equal to 40% of the sum of minimum premium payments to the next monthly processing date. The supplemental guarantee period begins on the policy date and is equal to the death benefit guarantee period shown in your policy, multiplied by 40% and rounded to the lower whole number of policy years. The supplemental guarantee period may not exceed ten policy years. There is no charge for this guarantee; and The lifetime death benefit guarantee is an optional rider benefit that may be available on new policies issued on or after the later of February 20, 2006, or the date the rider is approved in your state. You may add this rider only when you apply for the policy. Under this guarantee your policy will not lapse provided your cumulative premium payments, minus any partial withdrawals and loans, are at least equal to the sum of lifetime death benefit guarantee premium payments as shown in your policy to the next monthly processing date. There is no charge for this rider guarantee. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , Rider benefits that automatically come with your policy. page 38. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy. Investment · You may allocate your net premiums to the subaccounts of the Select*Life Variable Options Account (the variable account) and our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that invest See The Investment in corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. Options, page 16. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account. · We may, in our sole discretion, credit interest in excess of 3.00%. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. We reserve the right, however, to limit you to 12 See Transfers, transfers each policy year, and transfers are subject to any other limits, conditions and page 48. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 50. · There are certain restrictions on transfers from the fixed account. · We currently do not charge for transfers. We reserve the right, however, to charge up to $25 for each transfer. Variable Accumulation Design SM 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs investment options. It is intended to help reduce the risk of investing too much when the price of a fund's shares is high. It also helps to reduce the risk of investing too little when the price of a fund's shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 49. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is currently no charge to participate in the dollar cost averaging or automatic Rebalancing, rebalancing programs, although we reserve the right to assess a charge in the future. page 50. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · You may take loans against your policy's surrender value. We reserve the right to limit borrowing during the first policy year. See Loans, page 47. · Generally, a loan must be at least $500 and may not exceed 90% of your surrender value. · When you take a loan from your policy we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate equal to 3.00%. · We also charge interest on loans. Interest is payable in advance and accrues daily at a current annual rate of 4.76%. · After the tenth policy year, preferred loans are available. For preferred loans interest is payable in advance at an annual rate currently equal to 2.91% (guaranteed not to exceed 3.38%) on the portion of your loan account that is not in excess of the policy value, minus the total of all premiums paid net of all partial withdrawals. · Loans reduce your policy's death benefit proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may withdraw part of your policy's surrender value. Withdrawals · We currently allow one partial withdrawal each year during policy years two through ten and 12 partial withdrawals each policy year thereafter. See Partial · A partial withdrawal must be at least $500. Withdrawals, · In policy years two through 15 you may not withdraw more than 20% of your surrender page 55. value. · We currently charge $10 for each partial withdrawal, but we reserve the right to charge up to $25 for each partial withdrawal. · Partial withdrawals reduce your policy's base death benefit and policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the surviving joint insured person. See Surrender, · The surrender value of a policy is equal to the policy value minus any surrender charge, page 56. loan amount and unpaid fees and charges. · Surrender charges apply for 15 years from the issue date of your policy and for 15 years after each increase in your insurance coverage. The initial surrender charges are level for the first five years and then decrease uniformly each month to zero at the end of the fifteenth policy year. For any requested increase in your insurance coverage, an additional surrender charge begins at zero, increases uniformly each month until it reaches the maximum after three years and then reduces uniformly each month until it becomes zero at the end of the fifteenth segment year. · The initial surrender charge rates vary depending on the gender, risk class and age of each of the joint insured persons at issue. Surrender charge rates for increases in your insurance coverage vary depending on the gender, risk class and age of each of the joint insured persons at the time of the increase. Variable Accumulation Design SM 5 Surrenders · The surrender charge is neither assessed upon nor reduced because of a requested decrease (continued) in your insurance coverage. · If the surrender charge exceeds the available policy value minus the loan amount and unpaid fees and charges, there will be no proceeds paid to you on surrender. · All insurance coverage ends on the date we receive your surrender request, in good order. · If you surrender your policy, it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · Reinstatement means putting a lapsed policy back in force. · You may reinstate your policy and riders within five years of its lapse if you did not See Reinstatement, surrender your policy, you still own the policy and each joint insured person is still page 57. insurable. · You will need to pay the required reinstatement premium. · If you had a policy loan existing when coverage lapsed, unless directed otherwise we will reinstate it with accrued loan interest to the date of the lapse. · If the Supplemental Death Benefit Guarantee lapses, it cannot be reinstated. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policy's investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the subaccounts of the variable account. Life Insurance · The policy is not a short-term investment and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · In the early policy years the surrender charge usually exceeds the policy value because the surrender charge is usually more than the cumulative minimum monthly premiums minus See Fees and policy fees and charges. Therefore, you should purchase a policy only if you intend and Charges , page 25. have the financial capability to keep the policy in force for a substantial period of time. · A policy's fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. · We believe the policy's fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy will not lapse and your insurance coverage under the policy will continue if on any monthly processing date: See Lapse, page 56. A death benefit guarantee is in effect; or Your surrender value is enough to pay the periodic fees and charges when due. · If you do not meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse. Variable Accumulation Design SM 6 Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy , page 21. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policy's long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 16. Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; You assume the risk that your values may decline or not perform to your expectations; Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; Each fund has various investment risks, and some funds are riskier than others; There is no assurance that any of the funds will achieve its stated investment objective; and You should read each fund's prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount. · For amounts you allocate to the fixed account: Interest rates we declare will change over time; and You assume the risk that interest rates may decline, although never below the guaranteed minimum interest rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify CONSIDERATIONS, as a life insurance contract. page 58. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: Reduction in the amount of your insurance coverage Partial withdrawals Loans Surrender Lapse Reinstatement · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the · We generally pay more compensation on premiums paid for base insurance coverage than Policy , page 73. we do on premiums paid for coverage under a term rider. Discuss with your agent/registered representative the right blend of base coverage and term rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. Variable Accumulation Design SM 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 6.25% of each premium payment. Charge premium payment. Partial Withdrawal · When you take a · Fee partial withdrawal. Surrender Charge 1 · When you Range from surrender or lapse · $11.83 to $47.82 per $1,000 of insurance coverage. your policy during the first 15 policy Representative joint insured persons years (or 15 years · $28.85 per $1,000 of insurance coverage. from an increase in · The representative joint insured persons are a male, age 55 in the your insurance preferred no tobacco risk class, and a female, age 55, in the coverage). preferred no tobacco risk class, with an amount of insurance in effect of $250,000. Transfer Charge 2 · Each time you · make a transfer between investment options. Excess Illustration · Each time you · Fee 2 request an illustration after the first each policy year. Excess Annual · Each time you · Policy Report Fee 2 request an annual policy report after the first each policy year. 1 The surrender charge rates vary based on the gender, age and risk class of each joint insured person. The rates shown for the representative insured person are for the first segment year, and you may get information about the rates that would apply to you by contacting your agent/registered representative for a personalized illustration. Surrender charge rates remain level for the first five years then decrease uniformly each month to zero at the end of the surrender charge period. For any requested increase in your insurance coverage, the surrender charge begins at zero and increases uniformly each month to the maximum after three years and then reduces uniformly each month to zero at the end of the fifteenth segment year. 2 We currently do not assess this charge. Variable Accumulation Design SM 8 Transaction Fees and Charges, continued . Amount Deducted Charge When Deducted Maximum Guaranteed Charges Overloan Lapse · On the monthly · $3.50 of the policy value. 3 Protection Rider processing date on or next following the date we receive your request to exercise the rider benefit. Periodic Fees and Charges. The following table describes the maximum guaranteed and charges that could be deducted each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 27; and Loan Interest, page 47. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 4 Cost of Insurance · On each monthly Range from Charge 5 processing date. · $0.01 to $83.33 per $1,000 of insurance coverage. Representative joint insured persons · $0.01 per $1,000 of insurance coverage. · The representative joint insured persons are a male, age 55 in the preferred no tobacco risk class, and a female, age 55, in the preferred no tobacco risk class, with an amount of insurance in effect of $250,000. Administrative · On each monthly · Charge processing date. 3 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. 4 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The cost of insurance rates vary based on the amount of insurance coverage and the ages, genders and risk classes of the joint insured persons. Different rates will apply to each segment of insurance coverage. The rates shown for the representative joint insured persons are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. Variable Accumulation Design SM 9 Periodic Fees and Charges, continued . Amount Deducted Charge When Deducted Maximum Guaranteed Charges 6 Monthly Amount · On each monthly Range from Charge 7 processing date · $0.07 to $0.68 per $1,000 of insurance coverage. during the first 20 policy years (or for Representative joint insured persons 20 years following · $0.16 per $1,000 of insurance coverage. an increase in your · The representative joint insured persons are a male, age 55 in the insurance preferred no tobacco risk class, and a female, age 55, in the coverage). preferred no tobacco risk class, with an amount of insurance in effect of $250,000. Mortality and · On each monthly · 0.008% monthly (0.90% annually) of variable account value. Expense Risk processing date Charge 8 during the first ten policy years. Loan Interest · Payable in advance · 4.76% annually of the amount held in the loan account for non- Charge at the time you preferred loans. take a loan and · 3.38% annually of the amount held in the loan account for each policy year preferred loans. thereafter. 6 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 7 The monthly amount charge rates vary based on the amount of insurance coverage and each joint insured persons age on the policy date and age on the effective date of an increase in insurance coverage, gender and risk class. Different rates will apply to each segment of insurance coverage. The rates shown for the representative joint insured persons are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/representative representative for a personalized illustration. 8 For policies with policy dates on or after February 20, 2006, the monthly mortality and expense risk charge decreases after the fifth policy year and then again after the tenth policy year. For policies with policy dates prior to February 20, 2006, the monthly mortality and expense risk charge may decrease after the tenth policy year. The monthly mortality and expense risk charge rate shown is rounded to the nearest one hundredth of one percent. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding and more information about the amount of this charge. Variable Accumulation Design SM 10 Optional Rider Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the monthly processing date for each of the optional rider benefits. See Rider Fees and Charges, page 29. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 9 Additional Insured · On each monthly Range from Rider 10 processing date. · $0.08 to $83.33 per $1,000 of rider benefit. Representative insured person · $0.69 per $1,000 of rider benefit. · The representative insured person is a male age 55 in the preferred no tobacco risk class. Four Year Term · On each monthly Range from Insurance Rider 11 processing date. · $0.02 to $12.83 per $1,000 of rider benefit. Representative joint insured persons · $0.02 per $1,000 of rider benefit. · The representative joint insured persons are a male, age 55 in the preferred no tobacco risk class, and a female, age 55 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. Survivorship Term · On each monthly Range from Rider 11 processing date. · $0.02 to $83.33 per $1,000 of rider benefit. Representative joint insured persons · $0.02 per $1,000 of rider benefit. · The representative joint insured persons are a male, age 55 in the preferred no tobacco risk class, and a female, age 55 in the preferred no tobacco risk class, with an amount of insurance coverage in effect of $250,000. 9 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for this rider vary based on several factors that may include the insured persons age, gender and risk class. The rates shown for the representative insured person are for the first policy year and they generally increase each year thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 11 The rates for these riders vary based on several factors that may include the issue age, gender and risk class of each joint insured person. The rates shown for the representative insured person are for the first policy year and they generally increase thereafter. The rates shown have been rounded to the nearest penny, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. Variable Accumulation Design SM 11 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 29. Minimum Maximum Total Gross Annual Fund Expenses (deducted from fund assets) 12 0.26% 1.25% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
